IN THE


                            COURT OF CRIMINAL APPEALS


                                      OF TEXAS

                                                                         /«




                                                                                        /"
                                                                4pR 0120)5
                                NO. WR-80,458-01




                    EX PARTE WALTER AARON HAMILTON, Applicant



                                                                    FILED IN
                                                            COURT OF CRIMINAL APPEALS
                                                                   APR 01 2015

                                                                Abel Acosta, Cier*
                          MOTION FOR EXTENSION OF TIME


                                        TO FILE


                           MOTION FOR RECONSIDERATION




TO:   THE HONORABLE JUSTICES OF THE
      TEXAS COURT OF CRIMINAL APPEALS




       COMES NOW, Walter A. Hamilton/ Applicant in the above-styled and numbered
Cause, hereinafter "Hamilton"/ proceeding in propria persona, pursuant to the
Authority of T.R.A.P. 10.5(b) and 79.6/ in conjunction with the Due Process
and Due Course of Law Protections and guarantees of the United States and Texas
constitutions/ and respectfully request that this Honorable Court enter an
Order directing that the deadline to file a Motion For Rehearing in the above-
styled and numbered Cause be extended for Thirty (30) days, up to and including
May 1/ 2015/ and in support would respectfully show this Honorable Court as
follows:



       1.) Hamilton filed his Application for Writ of Habeas Corpus on March 13/
2013/ pursuant to Texas Code Of Criminal Procedure/ Art. 11.07

       2.) The Trial Court made its Order Designating Issues on April 4, 2013.
       3.) The trial Court made its recommendations on October 22/ 2013.
       4.) This Honorable Court received Hamilton's Application on October
29/   2013.

       5.) On March 18/ 2015 this Honorable Court handed down its Opinion. The
Court found that Hamilton received multiple punishments in violation of the
Double Jeopardy clause and GRANTED relief/ thereby setting aside Count 2 in
Cause Number 2006-CR-3927. However/ the Court denied all other relief.

       6.) The Court's Opinion was mailed via Truck Mail which was not received
by Hamilton until March 26, 2015 when it was delivered to him by Prison Mailroom
Personnel.

       7.) The present deadline for filing a Motion For Reconsideration in this
Case is April 2, 2015. See T.R.A.P. 79. This current deadline would allow
Hamilton only Four (4) days of access to the Unit Law Library. The Double
Jeopardy issues are complex as well as others. This extra time is needed in
order for Hamilton to put forward a meaningful Motion For Rehearing.
       8.) Hamilton seeks a 30 day extension in order to research these issues/
up to and including May 1, 2015. Hamilton has not made any previous requests
for an extension of time to file his Motion For Reconsideration/Rehearing.



      WHEREFORE/ Hamilton respectfully moves and prays that this Motion be duly
considered by this Honorable Court and/ thereafter GRANTED.



                                                  Respectfully submitted/


                                                  Walter A. Hamilton, Pro-se
                                                  Applicant
                                                  TDCJ-CID #1493992
                                                  Ellis Unit
                                                  1697 FM 980
                                                  Huntsville, Texas   77343




                                     (2)
                             UNSWORN DECLARATION




     I, Walter Aaron Hamilton, TDCJ-CID #1493992/ Applicant/ being presently
incarcerated at the O.B. Ellis Unit of the Texas Prison system, here in Walker
County/ Texas/ declare under the penalty of perjury that the above and fore
going is true and correct to the best of my knowledge and belief.

     EXECUTED on this the 28 day of March/ A.D. 2015.



                                             ^\L     ouj^.   lo—^~
                                                Walter Aaron Hamilton/ Pro-se
                                                Applicant
                                                TDCJ-CID #1493992
                                                D.O.B. 11/07/65
                                                Ellis Unit
                                                1697 FM 980
                                                Huntsville, Texas    77343




                            CERTIFICATE OF SERVICE




     1/ Walter A. Hamilton, TDCJ-CID #1493992, Applicant, being presently
incarcerated at the O.B. Ellis Unit of the Texas Prison System, here in Walker
County, Texas, do hereby certify that a true and correct copy of the above and
foregoing "Motion For Extension Of time To file Motion For Reconsideration was
mailed to: Criminal District Attorney, Paul Elizondo Tower, 101 W. Nueva, 7th
floor, San Antonio, Texas, 78205, on this the 28 day of March, A.D. 2015, by
depositing the same into the Internal Prison Mail System, with first-class
postage prepaid.




                                                Walter Aaron Hamilton, Pro-se
                                                Applicant




                                      (3)